IN THE SUPREME COURT OF THE STATE OF DELAWARE

  EMILY BALDWIN,                           §
                                           §   No. 92, 2020
        Plaintiff Below, Appellant,        §
                                           §   Court Below—Superior Court
        v.                                 §   of the State of Delaware
                                           §
  NEW CASTLE COUNTY,                       §   C.A. No. N19C-03-037 MMJ
                                           §
       Defendant Below, Appellee.          §


                          Submitted: September 18, 2020
                          Decided: October 20, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s decisions dated January 13, 2020 and February 11, 2020.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice